11. Immunity and privileges of Gian Paolo Gobbo (vote)
- Report: Wallis
- Before the vote:
Mr President, I believe that the next report is the report by Mrs Wallis. On behalf of my Group, the Identity, Tradition and Sovereignty Group, I would like to invoke Rule 168 and table a motion for this report to be referred back to committee.
Mr President, this motion is based on Rule 168 of our Rules of Procedure. Upon reading Mrs Wallis's report it is very clear that the rapporteur and perhaps the committee are confused over Article 9 and Article 10 of the Protocol on Privileges and Immunities.
The report states that Mr Gobbo's behaviour did not comply with Article 9 but Article 9 refers to the words and acts of the Member in the exercise of his functions, notably in this Chamber. Consequently, it was not Article 9 of the Protocol that should have been examined, but Article 10, which refers to other acts by a Member. What needed to be examined was whether or not Mr Gobbo's acts - which, I must add, I do not support on a political level - fell into the political sphere.
These acts obviously do fall within the political sphere. Mr Gobbo committed a number of acts in the name of what he calls 'Padania'. These are naturally political acts and there is no doubt that, given the traditional case-law on immunity, a Member of any other political bent would have had his immunity confirmed, as was the case in the Italian Parliament for the national members of parliament who carried out the same actions as Mr Gobbo.
As a result, if Mrs Wallis's report is adopted as it stands, we risk introducing a distinction, a form of discrimination between national immunity and European immunity, contrary to the Protocol, which refers precisely to national immunity. That is why I believe that this report should be referred back to committee.
(IT) Mr President, ladies and gentlemen, I too am in favour of referring the matter back to committee, although my reasons might be a little different.
In actual fact, judging by Rules 5, 6 and 7 of the Rules of Procedure and Articles 9 and 10 of the Protocol, Parliament clearly is not competent to express a view on the facts alleged against Mr Gobbo, simply because at the time of those facts Gian Paolo Gobbo was not a Member of the European Parliament.
Article 9 of the Protocol, which safeguards MEPs' freedom of expression, refers to people who were Members of this House when they used certain terms or committed acts identifiable with them. Since Mr Gobbo was not an MEP at the time of the facts, I believe that the most proper solution should be for Parliament to refrain from taking a stance because he was not a colleague of ours.
rapporteur. - Mr President, as the author of this report on behalf of the Committee on Legal Affairs, I can confirm to the House that there was a full debate in committee before the report was presented in plenary. The committee also heard from Mr Gobbo, and there was a clear majority in favour of the report.
It is a shame that Mr Gollnisch did not raise the issues he mentioned before, but I am perfectly comfortable and perfectly confident that the committee adopted its position in full knowledge of all the facts and all the regulations. I see no reason why the report should now be referred back to that committee.
(Parliament rejected the request to refer the matter back to committee)